—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 9, 1998 (People v Burgess, 255 AD2d 391), affirming a judgment of the Supreme Court, Kings County, rendered October 21, 1996.
*337Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.